DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
Response to Amendment
Applicant has amended claims 31, 44, 47, and 52-53 and canceled claims 50 and 51. Claims 31-35, 37, 42-45, 47-49, and 52-53 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-35, 37, 42-45, 47-49, and 52-53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 31 recites “a wound” in both line 2 and line 8. As written, it is unclear if these are the same wound. Because the recitation in line 2 was amended from “a wound bed” to “a wound” in the amendment filed 08/23/2021, the wound recited in line 8 was considered to be the same as that recite in line 2.
Claims 32-35, 37, 42-45, 47-49, and 52-53 are rejected as indefinite by virtue of their dependency upon claim 31, and if the indefiniteness rejection of claim 31 is overcome, so will the rejections of claims 32-35, 37, 42-45, 47-49, and 52-53.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 32, 34, 35, 52, and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (U.S. Patent No. 7,338,482) in view of Schultz (U.S. Patent No. 5,960,795) and in further view of Karpowicz et al. (U.S. Patent Application Publication No. 2006/0100586; Please note, citations are made to corresponding issued U.S. Patent No. 7,485,112 due to typographic errors in the application publication).
Regarding claim 31, Lockwood discloses a negative pressure wound therapy system (10; Col. 4, lines 14-23) comprising: a wound dressing (18) dimensioned for positioning relative to a wound of a subject (12; Col. 4, lines 32-37), wherein the wound dressing has a first wound facing side and an opposite second side (Fig. 3, feat. 18); a wound port operatively connected to the wound dressing (20), wherein the wound port comprises a flange affixed to the second side of the wound dressing (Fig. 3, feat. 70; Col. 8, lines 24-33); a subatmospheric pressure mechanism configured to aspirate fluid from a wound (14; Col. 4, lines 14-23); wherein the wound port provides fluid communication between the subatmospheric pressure mechanism and the wound through the wound dressing (Col. 4, lines 32-46).
Lockwood does not disclose that the wound dressing comprises a triangular shape configured to conform to contours of a portion of a body of the subject or a backing layer and a delivery layer, wherein each of the backing layer and the delivery layer are configured to be removed from opposing sides of the wound dressing, wherein the delivery layer comprises a central opening that surrounds the perimeter of the flange of the wound port.
Schultz teaches wound covering devices (Abstract). Schultz teaches an embodiment in which the dressing comprises a triangular shape (Fig. 7C, feat. 730; Col. 9, lines 35-50) for covering wounds in the sacral-coccyx area (Col. 9, lines 35-50). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior the wound dressing comprises a triangular shaped configured to conform to contours of a portion of a body of the subject in order to cover wounds in the sacral-coccyx area as taught by Schultz.
Karpowicz teaches a vacuum tube attachment patch (10) comprising a frame (18) with vacuum tubes (16, 20) attached to it (Col. 3, line 60 – Col. 4, line 40). A first thin film (36) is bonded to the frame, and a second thin film (38) is bonded to the edges of the first thin film (Col. 4, line 41 – Col. 5, line 3). An adhesive (12) is applied on the wound-facing side of the patch (Col. 5, lines 4-10) which is protected by a peel-off cover of backing material (42; Col. 5, lines 20-27). Karpowicz further teaches a peel-off collar (40) applied in an annular strip at the perimeter of the non-wound-facing side of the patch (Col. 5, lines 28-30). The peel-off cover is removed from the wound-facing side of the patch, and the peel-off collar is removed from the non-wound-facing side of the patch (Fig. 3; Col. 5, lines 20-34). Because the peel-off collar is an annular strip at the perimeter of the patch, it comprises a central opening that surrounds anything inward of it (Fig. 3). Karpowicz teaches that the peel-off cover and peel-off collar provide convenience in handling, shipping, and application (Col. 5, lines 20-34).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Lockwood in view of Karpowicz so that the wound dressing comprises a triangular shape configured to conform to contours of a portion of a body of the subject or a backing layer and a delivery layer, wherein each of the backing layer and the delivery layer are configured to be removed from opposing sides of the wound dressing, wherein the delivery layer comprises a central opening that surrounds the perimeter of the flange of the wound port in order to provide convenience in handling, shipping, and application of the system as taught by Karpowicz.
Regarding claim 32, Lockwood in view of Schultz and in further view of Karpowicz discloses the system of claim 31. Lockwood further discloses a wound contact layer (30) configured to be positioned in direct contact with the wound (Col. 4, lines 47-55); and a filler layer (68) configured to be positioned adjacent to the wound contact layer (Col. 7, lines 1-7).
Regarding claim 34, Lockwood in view of Schultz and in further view of Karpowicz discloses the system of claim 32. Lockwood discloses that the wound contact layer (30) is non-adherent (Col. 5, lines 5-14) and that it lies between the wound (12) and wound filler (68; Col. 7, lines 1-7). Because the wound contact layer is non-adherent, and is between the wound and the filler layer, the wound contact layer prevents adherence of the filler layer to the wound. Therefore, Lockwood inherently discloses that the wound contact layer is configured to prevent adherence of the filler layer. This is further evidenced by the disclosure of Hunt et al. (U.S. Patent Application Publication No. 2004/0030304), which teaches that a non-adherent sheet in between the wound surface and a filler layer reduces the occurrence of adhesions that make removal of the dressing difficult or dangerous (Hunt: ¶0030-0031).
Regarding claim 35, Lockwood in view of Schultz and in further view of Karpowicz discloses the system of claim 32. Lockwood further discloses that the wound contact layer comprises a non-adherent material 
Regarding claim 52, Lockwood in view of Schultz and in further view of Karpowicz discloses the system of claim 31. Lockwood further discloses that the wound dressing is configured to form a seal around the wound (18; Col. 4, lines 32-46). Karpowicz further teaches that the peel-off collar provides an area for a user to press down on the patch and create an air-tight seal, at which the collar is removed while leaving the patch behind (Col. 5, lines 27-34). Therefore, Lockwood in view of Schultz and in further view of Karpowicz further discloses that the delivery layer is configured to separate from the wound dressing without disturbing the seal formed.
Regarding claim 53, Lockwood in view of Schultz and in further view of Karpowicz discloses the system of claim 41. Lockwood further discloses that the flange (70) is configured to receive a conduit (24) for the subatmospheric pressure mechanism (Fig. 3).
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (U.S. Patent No. 7,338,482) in view of Schultz (U.S. Patent No. 5,960,795), in further view of Karpowicz et al. (U.S. Patent Application Publication No. 2006/0100586), and in further view of Thompson (U.S. Patent No. 3,929,135).
Regarding claim 33, Lockwood in view of Schultz and in further view of Karpowicz discloses the system of claim 31, but does not disclose that the wound contact layer is configured to permit substantially unidirectional fluid flow so that exudate removed from the wound is prevented from flowing back into the wound.
Thompson teaches an absorptive structure for absorptive devices comprising a skin facing topsheet (22) with tapered capillaries (26) with a frustoconical shape with the apex facing away from the skin (Col. 3, lines 20-65). Thompson teaches that such prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Lockwood in view of Schultz and in further view of Karpowicz so that the wound contact layer is configured to permit substantially unidirectional fluid flow so that exudate removed from the wound is prevented from flowing back into the wound in order to prevent prolonged contact between the skin and exudate, thereby preventing maceration of the wound as taught by Thompson.
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (U.S. Patent No. 7,338,482) in view of Schultz (U.S. Patent No. 5,960,795), in further view of Karpowicz et al. (U.S. Patent Application Publication No. 2006/0100586), and in further view of Hunt et al. (U.S. Patent Application Publication No. 2004/0030304).
Regarding claim 37, Lockwood in view of Schultz and in further view of Karpowicz discloses the system of claim 32, but does not discloses that the filler layer comprises a non-woven gauze or reticulated foam.
Hunt teaches a negative pressure wound therapy system for abdominal wounds (Abstract). Hunt teaches that the system comprises a reticulated polyurethane foam as an absorbent wound filler (36; ¶0018, 0030, and 0034). Hunt teaches that using reticulated polyurethane foam advantageously helps to de-localize the delivery of negative pressure and flow of exudates (¶0037). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Lockwood in view of Schultz and in further view of Karpowicz so that the filler layer comprises a non-woven gauze or reticulated foam as taught by Hunt in order to delocalize the delivered negative pressure and flow of exudates.
Claims 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (U.S. Patent No. 7,338,482) in view of Schultz (U.S. Patent No. 5,960,795), in further view of Karpowicz et al. (U.S. Patent Application Publication No. 2006/0100586), and in further view of Leiboff (U.S. Patent Application Publication No. 2005/0288691).
Regarding claim 42, Lockwood in view of Schultz and in further view of Karpowicz discloses the system of claim 31. Lockwood further discloses that the wound port (20) is centrally located on a dressing layer of the wound dressing (18; Fig. 2). Lockwood in view of Schultz and in further view of Karpowicz does not disclose a targeting grid on the dressing layer including regularly spaced reference marks along at least two axes extending from the wound port.
Leiboff teaches a surgical prosthesis comprising a positioning grid (Abstract). The surgical prosthesis comprises a flexible sheet that is fixed into place onto a surface of the body (¶0002 and 0028), which further comprises a grid of indices that advantageously aids a user with optimal positioning (¶0009 and 0029). Leiboff teaches embodiments of the grid with indices in which the grid comprises regularly spaced reference marks along at least two axes extending from the center of the prosthesis (Figs. 2B and 2C; ¶0032-0033). Therefore, it would have been prima facie obvious to  a targeting grid on the dressing layer including regularly spaced reference marks along at least two axes extending from the wound port to aid a user with optimal positioning as taught by Leiboff.
Regarding claim 43, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Leiboff discloses the system of claim 42. Leiboff further teaches that the targeting grid includes rule marks associated with two orthogonal axes extending from the center such that the targeting grid is arranged for measurement of a Cartesian distance to the wound port (Fig. 2B, feat. 16; Fig. 2C, feat. 18; ¶0032-0033). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Leiboff so that the targeting grid includes rule marks associated with two orthogonal axes extending from the wound port such that the targeting grid is arranged for Cartesian measurement of a distance to the wound port to aid a user with optimal positioning as taught by Leiboff.
Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (U.S. Patent No. 7,338,482) in view of Schultz (U.S. Patent No. 5,960,795), in further view of Karpowicz et al. (U.S. Patent Application Publication No. 2006/0100586), in further view of Leiboff (U.S. Patent Application Publication No. 2005/0288691), and in further view of Murai et al. (U.S. Patent Application Publication No. 2002/0062114)
Regarding claim 44, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Leiboff disclosed the system of claim 42. As discussed above, Leiboff teaches a flexible sheet comprising a grid of indices that aids a user with optimal positioning of the sheet (¶0009 and 0029). Leiboff further teaches that the targeting grid includes regularly spaced reference marks along at least two axes extending from the center of the wound port (Fig. 2B, feat. 16; Fig. 2C, feat. 18; ¶0032-0033). Leiboff further teaches that the reference marks may be used to indicate the diameter of a circle at a given distance from the center (Fig. 2C, feat. 18; ¶0032). Therefore, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Leiboff discloses that the targeting grid includes regularly spaced reference marks along at least two axes extending from the wound port. Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Leiboff does not disclose numerical markers corresponding to units of a standard measurement system, the numerical markers identifying a number of units that is twice the distance from a center of the wound port.
Murai teaches an absorbent article comprising a grid (Abstract; Fig. 1, feat. 104; ¶0033). Murai teaches that the grid may be accompanied by numerical graduation figures to aid a user in using the grid for measurement (Fig. 1, feat. 105; ¶0033).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Leiboff so that the targeting grid includes numerical markers corresponding to units of a standard measurement system, the numerical markers identifying a number of units that is twice the distance from a center of the wound port in order to aid a user in using the grid for measurement as taught by Murai.
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (U.S. Patent No. 7,338,482) in view of Schultz (U.S. Patent No. 5,960,795), in further view of Karpowicz et al. (U.S. Patent Application Publication No. 2006/0100586), and in further view of Patel et al. (U.S. Patent Application Publication No. 2007/0055029).
Regarding claim 45, Lockwood in view of Schultz and in further view of Karpowicz discloses the system of claim 31. Lockwood further discloses that the wound port (20) is operatively connected to the wound dressing (18; Col. 8, lines 24-33), the wound port comprising: a vacuum port (22; Col. 4, lines 32-46); and an exudate conduit (24) in fluid communication with the wound port (Col. 4, lines 32-46). Lockwood in view of Schultz and in further view of Karpowicz does not disclose that the exudate conduit is also in fluid communication with a canister for collecting exudate removed from the wound and deposited in the canister under influence of a vacuum source; wherein the subatmospheric pressure mechanism comprises the canister and the vacuum source.
Patel teaches a negative pressure wound therapy system (100; ¶0021) comprising a wound dressing (110; ¶0027), a wound port (112; ¶0028-0029) comprising a vacuum port (¶0028-0029), and an exudate conduit in fluid communication with the wound port (116; ¶0029) through which vacuum is applied to the wound to drain exudate from the wound and to collect the exudate in a canister under the influence of a vacuum source (118; ¶0029). Therefore, the prior art includes each claimed element, with the only difference between the invention recited by claim 45 and the prior art being prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Lockwood in view of Schultz and in further view of Karpowicz so that exudate conduit is also in fluid communication with a canister for collecting exudate removed from the wound and deposited in the canister under influence of a vacuum source; wherein the subatmospheric pressure mechanism comprises the canister and the vacuum source. Please see MPEP §2143.I(A) for more details.
Claims 47-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (U.S. Patent No. 7,338,482) in view of Schultz (U.S. Patent No. 5,960,795), in further view of Karpowicz et al. (U.S. Patent Application Publication No. 2006/0100586), and in further view of Ward (U.S. Patent No. 5,000,172)
Regarding claim 47, Lockwood in view of Schultz and in further view of Karpowicz discloses the system of claim 31. As discussed above, Karpowicz teaches a peel-off collar (40) on the non-wound facing side (Fig. 3; Col. 5, lines 20-34). Therefore, Lockwood in view of Schultz and in further view of Karpowicz discloses that the delivery layer is positioned on the second side of the wound dressing. Lockwood in view of Schultz and in further view of Karpowicz does not discloses that the delivery layer comprises at least one peripheral region that overlies the wound dressing, wherein the at least one peripheral region is configured to provide a gripping surface to facilitate separation of the delivery layer from the wound dressing.
Ward teaches a wound dressing system (1) comprising a backing layer (2) with an adhesive surface (3) and a support layer on the non-adhesive surface (4; Col. 9, lines 28-37). The support layer comprises overhanging peripheral edges for gripping in order to separate it from the backing layer (4; Col. 9, lines 51-63). Ward teaches that such a dressing system allows for the dressing to be smoothly adhered to the skin with no unsightly puckering (Col. 9, lines 51-63). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Lockwood in view of Schultz and in further view of Karpowicz so that the delivery layer comprises at least one peripheral region that overlies the wound dressing, wherein the at least one peripheral region is configured to provide a gripping surface to facilitate separation of the delivery layer from the wound dressing
Regarding claim 48, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses the system of claim 47. As discussed above, Ward teaches a support layer comprising overhanging peripheral edges for gripping. Therefore, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses that the at least one peripheral region extends beyond at least one edge of the wound dressing.
Regarding claim 49, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses the system of claim 47. As discussed above, Ward teaches a support layer comprising overhanging peripheral edges for gripping. Therefore, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses that the at least one peripheral region comprises a plurality of peripheral regions to facilitate placement of the wound dressing.
Response to Arguments
Applicant’s arguments, see pages 6 and 7 of Applicant’s Remarks, filed 08/23/2021, with respect to the rejections of claims 31-35 and 45 under pre-AIA  U.S.C. 103(a) as being unpatentable over Patel in view of Schultz, of claim 37 in further view of Hunt, of claims 42 and 43 in further view of Leiboff, of claim 44, in further view of Murai, of claims 47-50 and 52 in further view of Ward, of claim 51 in further view of Ward and in further view of Heaton, and of claim 53 in further view of Heaton have been fully considered and are persuasive in light of the amendment to independent claim 31 to specify that the flange is affixed to the second side of the wound dressing and that the delivery layer comprises a central opening that surrounds the perimeter of the flange. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781